                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             No. 5:15-CV-00282-FL

THOMPSON AUTOMOTIVE LABS, LLC,

           Plaintiff/Counter-Defendant,
                                               ORDER ON DEFENDANT/COUNTER-
     v.
                                                 PLAINTIFF’S MOTION TO SEAL
ILLINOIS TOOL WORKS INC.,

           Defendant/Counter-Plaintiff.

       This matter is before the Court on Defendant/Counter-Plaintiff’s Motion to Seal

(“Motion”). After considering the Motion and supporting memorandum, the Court grants

the Motion.

       Specifically, the Court finds that the Defendant/Counter-Plaintiff has demonstrated

that ITW’s Filings—consisting of ITW’s Memorandum in Support of Motion to Strike

Expert Testimony; the Declaration of Eric Robertson in Support of ITW’s Motion to Strike

Expert Testimony with submitted exhibits; ITW’s Memorandum in Support of Motion for

Summary Judgment; ITW’s Statement of Material Facts in Support of Motion for Summary

Judgment; and exhibits submitted with ITW’s Statement of Material Facts in Support of

Motion for Summary Judgment—contain highly confidential, proprietary business

information that merits protection under the Court’s Amended Protective Order (see

D.E. 75), the disclosure of which would result in competitive harm to Defendant-

Counter/Plaintiff’s business; that Defendant-Counter/Plaintiff’s interest in maintaining

confidentiality overcomes any presumption of public access under the First Amendment or

common law; and that the public has not expressed any interest in the information at issue,

and no party has objected to maintaining the documents under seal.
       In addition, Defendant-Counter/Plaintiff has further limited the amount of

information that is not publicly available by submitting redacted versions of ITW’s Filings.

       Accordingly, IT IS ORDERED that confidential designated portions of ITW’s

Filings shall be filed under seal.

       SO ORDERED, this the 25th day of January, 2019.




                                           District Court Judge
